Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/3/2021 has been entered.
Claims 1, 3-4, 7-9 and 12-13 have been amended.
Claims 2, 5-6, 10-11 have previously been cancelled.
Claims 14-23 have been added.
Claims 1, 3-4, 7-9 and 12-23 are pending.

Response to Arguments
Applicant’s Remarks filed on 2/3/2021 have been considered.
Applicant’s arguments state that Deaver and Peterson do not teach or suggest the newly recited features, however these argumens are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 15, 16, 7, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yeakley et al (US Pub.No.2015/0029002).
Re Claim 1. Yeakley discloses a method comprising: determining at least one unit file to be encrypted in a multi-unit file, wherein the multi-unit file comprises a plurality of unit files, and wherein the plurality of unit files comprises the at least one unit file to be encrypted and at least one unit file to remain unencrypted (i.e. a system is described wherein a data package can be built having a file data of a plurality of files such that only a subset of the file data is encrypted and/or only a subset of the file data is compressed) [Yeakley, para.0147, Fig.3g];  (i.e. enabling a user to select file data corresponding to one or more files and the above noted other data for inclusion in a data package.  The file data selected for inclusion in a data package can include, for example, file data of an XML configuration file that has been previously built using the above noted configuration file graphical user ) [Yeakley, para.0053, Fig.8E]; compressing at least one unit file to be encrypted prior to encryption of the at least one unit file to be encrypted; encrypting the at least one unit file to be encrypted after the compressing the at least one unit file to be encrypted (i.e. one file data set 3050 has one layer of encryption and two layers of compression,) [Yeakley, para.0077, Fig. 3f shows file data 3050 has a one compression layer applied first and an encryption layer applied after the first compression layer]; and compressing the at least one unit file to remain unencrypted (i.e. FIG. 3g, the first ordered file data set 3050-1 (from left to right) has no layers of encryption and no layers of compression, the second ordered file data set 3050-1 has an encryption layer but no compression layer, the third ordered file data set 3050 has a compression layer but no encryption layer and the command data set 3040 has no encryption layer or compression layer) [Yeakley, para.0077, Fig.3g].
Re Claim 15. Yeakley discloses the features of claim 1, Yeakley further discloses: comprising packaging the at least one unit file to be encrypted and the at least one unit file to remain unencrypted into the multi-unit file  (i.e. With reference to the screen shots of FIGS. 8a-8o showing graphical user interface display screens of host computer 100, a system is described wherein a data package can be built having a file data of a plurality of files such that only a subset of the file data is encrypted and/or only a subset of the file data is compressed) [Yeakley, para.0147], (i.e. the third ordered file data set 3050 has a compression layer but no encryption layer) [Yeakley, para.0077, Fig.3g]..
Re Claim 16. Yeakley discloses the features of claim 15, Yeakley further discloses: wherein the packaging the at least one unit file to be encrypted and the at least one unit file to remain unencrypted into the multi-unit file comprises the compressing the at least one unit file to remain unencrypted (i.e. In accordance with the selected encryption selection data, and compression selection data, the host computer 100 can encrypt file data of various files and command data unevenly across a data package and can also compress file data of various files and command data unevenly across various files) [Yeakley, para.0053], (i.e. the third ordered file data set 3050 has a compression layer but no encryption layer) [Yeakley, para.0077, Fig.3g].
Re Claim 7. In a manner similar to the rejection of claim 1, Yeakley discloses the non-transitory computer-readable recording medium  [Yeakly, Fig.1b, para.0043] of claim 7.  

Re Claim 18. Yeakley discloses the features of claim 7, and in a manner similar to the rejection of claim 15, Yeakley further discloses the non-transitory computer-readable recording medium of claim 18.  

Re Claim 19. Yeakley discloses the features of claim 7, and in a manner similar to the rejection of claim 16, Yeakly discloses the non-transitory computer-readable recording medium of claim 19.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Yeakley et al (US Pub.No.2015/0029002).
Re Claim 8. Yeakley discloses a method comprising: identifying at least one unit file that was unencrypted and at least one unit filed that was encrypted in a multi-unit file, wherein the multi-unit file comprises a plurality of unit files (i.e. a system is ) [Yeakley, para.0147], and wherein the plurality of unit files comprises the at least one unit file that was unencrypted (i.e. the third ordered file data set 3050 has a compression layer but no encryption layer) [Yeakley, para.0077, Fig.3g] and the at least one unit file that was encrypted (i.e. one file data set 3050 has one layer of encryption and two layers of compression) [Yeakley, para.0077, Fig.3f]; decompressing the at least one unit file that was unencrypted in the multi-unit file (i.e. In determining that compression selection data is being handled at decision block 4130, terminal 10 proceeds to block 4134 to decompress all data entities required to be decompressed by compression selection data) [Yeakley, para.0084, note: this implies that decompression includes decompressing item 3050 of Fig.3g that has one layer of compression but no encryption layer]; decrypting the at least one unit file that was encrypted; decompressing the at least one unit file that was encrypted (i.e. recursively process the data entity built at block 4135 in the manner of the original data package and then proceeds to block 4108 to get the next data entity of data package 3000-6; namely file data set 3050, previously once encrypted and twice compressed, now unencrypted and uncompressed) [Yeakley, para.0084] 
prior to decompression of the at least one unit file that was encrypted or stated otherwise that decompression occurs after the decrypting the at least one unit file that was encrypted. However it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that this feature is obvious over Yeakley because Yeakley [0077] teaches that item 3050 of Fig.3f has a first compression layer followed by an encryption layer and further teaches that where a data package that is processed includes more than one set of encryption selection data and more than one set of compression selection data, data collection terminal 10 will recursively execute decryption and decompression processes the number of times that is necessary to completely decrypt and decompress each file data set [Yeakley, para.0086]. And since the first layer of compression occurred prior to encryption during packaging of Fig.3f item 3050 of Yeakley, then it would have been obvious to modify Yeakley to include that unpackaging requires reversing the process, namely performing decryption prior to decompression. The motivation is that it would yield the expected result of enabling retrieval of packaged data.
Re Claim 22. Yeakley discloses the method of claim 8, Yeakley further discloses: comprising unpackaging the at least one unit file that was encrypted and the at least one unit file that was unencrypted into the multi-unit file (i.e. Flow diagrams illustrating operation of data collection terminal 10 in de-packaging a data package 3000 are described with reference to FIGS.4a and 4b………………………………………………where a data package that is  ) [Yeakley, para.0080-0086].
Re Claim 23. Yeakley discloses the method of claim 22, Yeakley further discloses: wherein the unpackaging the at least one unit file that was encrypted and the at least one unit file that was unencrypted into the multi-unit file comprises the decompressing the at least one unit file that was unencrypted (i.e. Flow diagrams illustrating operation of data collection terminal 10 in de-packaging a data package 3000 are described with reference to FIGS. 4a and 4b………………………………………………where a data package that is processed includes more than one set of encryption selection data and more than one set of compression selection data, data collection terminal 10 will recursively execute decryption and decompression processes the number of times that is necessary to completely decrypt and decompress each file data set ) [Yeakley, para.0080-0086, see also Fig.3g item 3050 and para.0077 that disclose a compressed unit file that is unencrypted].
Claims 3-4, 9 and 12-14, 17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yeakley et al (US Pub.No.2015/0029002) in view of Deaver et al (US Pub.No.2011/0246776).
Re Claim 3. Yeakley discloses the features of claim 1, Yeakley does not explicitly disclose whereas Deaver does: wherein the at least one unit file to be encrypted comprises at least two unit files to be encrypted; and the encrypting the at least one unit file to be encrypted comprises using different encryption keys for each of the at least two unit files to be encrypted (i.e. in step 1316, a key generator 808 in the publishing tool 800 generates a unique 128-bit content encryption key, using, for example, the aforementioned Blowfish algorithm.  The process proceeds, via off-page connectors 1320 and 1326 to step 1330 where the publishing tool 800 encrypts the compressed content item with the unique content key generated in step 1316 using the encryption engine 814. T he publishing tool 800 then calculates a content identifier for the content item as set forth in step 1332 with the OID calculator 816.  This process is described above in connection with FIGS. 7 and 8.  The resulting value is mathematically likely to be unique to the particular encrypted file, and cannot be derived from the data in the file alone.  The OID is used as the content identifier, and is stored with an encrypted content key for the content item………… Operation continues in this manner until all files have been processed.  The result is an archive file containing ) [Deaver, para.0087-0090].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yeakley with Deaver because in Deaver in order to provide the greatest level of flexibility and the highest level of security the encryption and key management implementations [Deaver, para.0057].
Re Claim 4. Yeakley in view of Deaver discloses the features of claim 3, Yeakley in view of Deaver further discloses: wherein the encrypting the at least one unit file to be encrypted comprises mapping the different encryption keys and identification information of the compressed at least one unit file to be encrypted (i.e. The publishing tool 800 then calculates a content identifier for the content item as set forth in step 1332 with the OID calculator 816. This process is described above in connection with FIGS. 7 and 8. The resulting value is mathematically likely to be unique to the particular encrypted file, and cannot be derived from the data in the file alone. The OID is used as the content identifier, and is stored with an encrypted content key for the content item….Operation continues in this manner until all files have been processed. The result is an archive file containing encrypted content files and an OID/Key mapping for each file) [Deaver, para.0088-0090, 0066]. 

Re Claim 14. Yeakley discloses the features of claim 1, Yeakley does not explicitly disclose whereas Deaver does: wherein the multi-unit file is an electronic publication (EPUB) file (i.e. This processing is performed by a metrics publishing tool 232 that receives the output of the publisher's conventional publishing process 234.  The metrics publishing tool encrypts documents for distribution via the distribution system.  The process takes content files (and optionally content metadata files) as input and generates an encrypted document package, document identifier and key data as output) [Deaver, para.0042].
	The same motivation to modify with Deaver, as in claim 3, applies.
Re Claim 12. In a manner similar to the rejection of claim 3, Yeakly in view of Deaver discloses the non-transitory computer-readable recording medium of claim 12.  

Re Claim 13. In a manner similar to the rejection of claim 4, Yeakly in view of Deaver discloses the non-transitory computer-readable recording medium of claim 13.  

Re Claim 17. In a manner similar to the rejection of claim 14, Yeakly in view of Deaver discloses the non-transitory computer-readable recording medium of claim 17.  

Re Claim 9. Yeakley discloses the features of claim 8, Yeakley does not explicitly disclose whereas Yeakley in view of Deaver does: wherein the at least one unit file that was encrypted comprises at least two unit files that were encrypted; and the decrypting the at least one unit file that was encrypted comprises using different decryption keys for each of the at least two unit files that were encrypted (i.e. Decryption keys along with document identifiers may also be stored in a key ) [Deaver, para.0114, see laso para.0087-0090 disclosing that encryption/descryption keys are unique].  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify Yeakley with Deaver because in Deaver in order to provide the greatest level of flexibility and the highest level of security the encryption and key management implementations [Deaver, para.0057].
Re Claim 20. Yeakley in view of Deaver discloses the method of claim 9, Yeakley in view of Deaver further discloses: wherein the decrypting the at least one unit file that was encrypted comprises identifying the different encryption keys and identification information of the decompressed at least one unit file that was encrypted (i.e. The ) [Deaver, para.0111]. 
	The same motivation to modify with Deaver, as in claim 9, applies.
Re Claim 21. Yeakley discloses the method of claim 8, Yeakley does not explicitly disclose whereas Deaver does: wherein the multi-unit file is an electronic publication (EPUB) file (i.e. This processing is performed by a metrics publishing tool 232 that receives the output of the publisher's conventional publishing process 234.  The metrics publishing tool encrypts documents for distribution via the distribution system.  The process takes content files (and optionally content metadata files) as input and generates an encrypted document package, document identifier and key data as output) [Deaver, para.0042].
	The same motivation to modify with Deaver, as in claim 9, applies.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NOURA ZOUBAIR/Primary Examiner, Art Unit 2434